OPINION
FABE, Justice.
I,. INTRODUCTION
In this appeal we address two tax statutes, AS 29.45.080 and AS 29.45.100, that apply to municipalities with significant oil and gas properties. With respect to AS 29.45.080, we must determine whether to defer to the Department of Revenue's and the Department of Community and Regional Affairs's interpretation to allow municipalities to reduce all taxable property on a pro-rata basis when the value of such property exceeds the cap imposed by AS 29.45.080(c). Because we conclude that the Department's interpretation is continuous, long-standing, and not arbitrary or capricious, we affirm the superior court's decision that AS 29.45.080(c) supports the pro-rata reduction method. Next, we address a municipality's authority to tax for the repayment of bonded indebtedness under AS 29.45.100. Because that provision states that no limitation should apply to a municipality's ability to tax for debt service, we affirm the superior court's decision that the limitations contained in AS 29.45.080 do not abridge that authority.
II. FACTS AND PROCEEDINGS
A,. Relevant Facts and Background
The tax statutes at issue here relate to the state's and municipalities' authority to tax property used in the exploration, production, and pipeline transportation of oil and gas in Alaska. In its 19783 Special Session the legislature created the State Property Tax (AS 43.56) 1 and established limitations on a municipality's authority to tax oil and gas property.2 Such property, defined in AS 43.56.210(7)(A), includes drilling rigs, wells, tank farms, tanker terminals, the Trans-Alaska Pipeline, and other related property (43.56 property).
In large part, this appeal asks us to interpret AS 29.45.080(c), which imposes a valuation cap on the total property value that municipalities may tax. Two interpretations are at issue. One, advocated by Donald Bullock, is that in cases where the municipality's total tax base exceeds the limit imposed by AS 29.45.080(c), the municipality should tax 100% of locally assessed property and only tax a portion of oil and gas property. Under the other interpretation, advocated by the North Slope Borough (NSB), the City of Valdez (Valdez), and the State of Alaska (State), when a municipality's total property value exceeds the level set by AS 29.45.080(c), the municipality should reduce both the value of oil and gas property and locally assessed property, in equal proportion. NSB, Valdez, and the State currently adhere to this interpretation.
This appeal also concerns AS 29.45.100,3 which addresses a municipality's authority to tax for the repayment of bonds (debt service).
*12111. Alaska Statute 48.56: oil and gas exploration, production and pipeline transportation property taxes
Alaska Statute 48.56, found within the state's revenue and taxation title, addresses the taxation of oil and gas property.4 This statute authorizes both the state and municipalities to tax oil and gas property for their operating budgets. Specifically, AS 48.56.010(a) authorizes the state to levy an annual twenty mill tax on "the full and true value of" oil and gas property (48.56 property); AS 48.56.010(b) requires municipalities to tax 48.56 property at the same rate that they apply to other taxable property; AS 43.56.010(c) provides that the Department of Revenue ("Department") shall "designate the portion of the tax base against which the local tax may be applied" in cases where the total value of assessed property in a municipality exceeds the limit imposed by AS 29.45.080(c); and AS 48.56.010(d) provides that oil and gas taxpayers who pay municipal taxes under AS 29.45.080 shall receive a state tax credit for the amount of municipal taxes they pay.
2. Alaska Statute 29.45.080: municipal taxation and the tax on oil and gas production and pipeline property
In enacting the statutes at issue here, the legislature has attempted to strike a balance between the municipalities and the state. The statutes therefore impose limits on municipalities' authority to tax oil and gas property so that the state may also benefit from taxing oil and gas property. Specifically, AS 29 45.080(b) imposes a cap on the total tax revenue the municipality can recover, and AS 29.45.080(c) caps the total value of property the municipality may tax.
a. Alaska Statute 29.45.080(b): mall rate based on maximum taxable revenue under the $1,500 per capita limitation
Alaska Statute 29.45 addresses municipal taxation, and subsection .080 specifically addresses oil and gas taxation as provided for in 48.56, discussed above. This section de-seribes the two methods by which municipalities may levy and collect taxes on 48.56 property. Alaska Statute 290.45.080(b) describes the first method by which municipalities may tax oil and gas property. This method is based on the total tax revenue that the municipality may collect in a given year. It imposes a $1,500 a year per-person cap on revenue:
A municipality may levy and collect a tax on the full and true value of taxable property taxable under AS 48.56 as valued by the Department of Revenue at a rate not to exceed that which produces an amount of revenue from the total municipal property tax equivalent to $1,500 a year for each person residing in its boundaries.
Thus, this section requires municipalities to adjust mill rates such that the total tax revenue from 48.56 property and other taxable *1212property does not exceed $1,500 per person. Moreover, AS 48.56.010(b), discussed above, requires the municipality to tax the 48.56 property at the same rate that it applies to other taxable property.
b. Alaska Statute 29.45.080(c): mill rate based on maximum property value under the 225% valuation limitation
The more ambiguous provision is AS 29.45.080(c) which imposes a limit on the total property value that a municipality may tax. This section, which is the primary subject of this appeal, limits the total taxable property value to 225% .of the average per capita value of property in the state, times the number of residents in the municipality. When the total property value in the municipality exceeds this value, the municipality must reduce the total taxable property value in order to bring the municipality's total tax base within the limit imposed by the 225% valuation cap. The statute does not make clear how the municipality should make this, reduction, however, and the present case asks us to settle this confusion.
Subsection .080(c) provides:
A municipality may levy and collect a tax on the full and true value of that portion of taxable property taxable under AS 48.56 as assessed by the Department of Revenue which value, when combined with the value of property otherwise taxable by the municipality, does not exceed the product of 225 percent of the average per capita assessed full and true value of property in the state multiplied by the number of residents of the taxing municipality.
Thus, the equation to find the maximum taxable property value is
2.25 x (average per capita property value) x (n residents).
For example, if the average state-wide property value per capita were $50,000 and a municipality contained 10,000 people, the maximum tax base in the municipality would equal (2.25)($50,000)(10,000) = $1,125,000,000. If the actual tax base were in fact $2 billion, then the municipality would have to reduce that value by $875 million to comply with the 225% valuation cap. The critical issue is how the municipality should make that reduction-whether it should reduce the oil and gas property value by the full $875 million, or whether it should reduce both oil and gas property and other locally assessed property proportionately to fall within the limit.
There are two proposed approaches for reducing the total assessed value to comply with the 225% formula cap. Bullock's view is that the statute requires the municipality to reduce the value of only oil and gas property such that, when that portion is added to the full and true value of all other taxable property, the total amount does not exceed the maximum value under the 225% valuation eap. Thus, continuing with the above example, if the assessed value of both the local property and the 48.56 property were each $1 billion, the total taxable property would consist of the full $1 billion of locally assessed property but only $125 million of the 48.56 property.5 The oil and gas taxpayer would then receive a credit against its state taxes for the amount of taxes it paid on the $125 million in taxable property, and the state could tax the remaining $875 million of 43.56 property in full.
The State, NSB, and Valdez advocate a different approach. Their method, which NSB and Valdez have been applying since 1978, and which the State of Alaska has consistently supported, is to reduce the assessed value of all the property in the municipality proportionately in order to arrive at the maximum value under the 225% formula cap. A municipality using this approach taxes a greater portion of oil and gas property than it would tax using Bullock's method.
The following arithmetic example illustrates the method that NSB and Valdez use *1213in calculating the "reduction factor"-the proportion by which the pro-rata method reduces the values of both the 48.56 property and the locally assessed property:
(2.25) (average property value) (n residents)
[[Image here]]
(48.56 property value) + (locally assessed property value)
Substituting numbers from the above example reveals:
[[Image here]]
Thus, under this interpretation of AS 29.45.080(c), the municipality should only include 0.5625 of the 48.56 property and the locally assessed property. The sum of the resulting values of the two types of property should be less than or equal to the maximum tax base, $1,125,000,000 in this example. Arithmetically:
(5625 x $1,000,000,000) + (.5625 x $1,000,000,000) = $1,125,000,000.
The value of the taxable property for both the 43.56 property and the locally assessed property is $562,500,000.6 This figure represents roughly fifty-six percent of the full value of each of the two types of property. Contrast this result with that which Bullock's method generates: $275,000,000 for the 48.56 property-which represents 12.5% of the full value-and $1,000,000,000 for the locally assessed property-which represents 100% of the full value.
The pro-rata method also results in a lower state tax collection under AS 48.56.010(2), since oil and gas taxpayers are allowed a credit against state tax for the municipal taxes they pay under AS 29.45.080.7 And oil and gas taxpayers pay more municipal taxes, and hence have a larger credit, under the pro-rata method than under the Bullock method.
B. Procedural History
Donald Bullock, a former employee of the State of Alaska, initially filed his complaint against the State of Alaska in May 1998 along with the Ketchikan Gateway Borough (KGB), for whom he now works as a legislative liaison. The complaint challenged the State's interpretation of AS 29.45.080(c), which, as explained above, proportionately reduces the assessed valuation of both 48.56 property and locally assessed property in order to comply with the 225% valuation cap. NSB and Valdez moved to intervene as defendants, and Superior Court Judge Michael A. Thompson granted their motions.
Bullock and KGB argued that the Department of Revenue's interpretation of the statutes is wrong and that, when a municipality's total tax base exceeds the maximum property value limitation produced by the 225% formula, only the 48.56 property values should be reduced to achieve compliance with the cap. In a second claim, Bullock and KGB argued that limitations apply to a municipality's authority to tax 43.56 property for purposes of debt repayment under AS 29.45.100.
KGB withdrew from the case prior to oral argument pursuant to a stipulation that all parties signed. The superior court granted summary judgment for the State, NSB, and Valdez. This appeal followed.
III. STANDARD OF REVIEW
When the issue before us implicates "agency expertise or the determination of fundamental policies within the scope of the agency's statutory functions," we review the agency's interpretation under the reasonable basis standard.8 We believe that in this case, determining the appropriate "portion" of the "tax base" that municipalities may tax is a matter that involves agency expertise. In addition, both AS 48.56.010 and AS 29.45.080 reveal the legislature's intention to leave such determinations up to the Department. Alaska Statute 48.56.010 provides: "[ilf the *1214total value of assessed property of a municipality taxing under AS 29.45.080(c) exceeds [the 225% valuation cap] ... the department shall designate the portion of the tax base against which the local tax may be applied." 9 And AS 29.45.080 provides in relevant part: "[al municipality may levy and collect a tax on the full and true value of taxable property taxable under AS 48.56 as valued by the Department of Revenue." This language evinces the legislature's intent to allow the Department to "utilize its expertise to decide" how to determine the municipal tax base under AS 29.45.080(c).10 Thus, because the statute involves agency expertise, and because the legislature intended to place the decision in the hands of the Department,11 we apply the reasonable basis standard.
In applying the reasonable basis standard, we "consider factors of agency expertise, policy, and efficiency in reviewing discretionary decisions." 12 And this standard of review, which is highly deferential to the Department, is similar to the "unreasonable, arbitrary and capricious" standard.13 With this standard for guidance, we turn now to the question whether the Department's pro-rata interpretation is reasonable.
IV, DISCUSSION
This appeal involves two major issues: first, whether AS 29.45.080(c) requires municipalities to reduce only the portion of oil and gas property such that that amount, when added to the full value of other locally assessed property, falls within the 225% valuation cap; and second, whether municipalities must apply the 225% tax base limitation to taxes for repaying bonded indebtedness under AS 29.45.100.
A. When the Full and True Value of Property in a Municipality Exceeds the Limit Imposed by the AS 29.45.080(c) 225% Valuation Cap, the Municipality May Reduce the Value of All Taxable Property on a Pro Rata Basis.
1. Statutory construction
 Although AS 29.45.080(c) limits the value of property that a municipality may tax, it provides no guidance for how to reduce the total property value when that amount exceeds the value imposed by the statute's 225% cap. In arguing that the statute requires a reduction in only 48.56 property, Bullock relies essentially on a plain language analysis. Although the plain terms of the statute may make Bullock's position plausible, we have rejected the plain meaning rule in favor of a rule wherein "[sltatutory construction begins with an analysis of the language of the statute construed in light of its purpose." 14 We have explicitly
rejected that formulation of the plain meaning rule which mandates that we must disregard all legislative history if the statute's wording is clear and unambiguous on its face. To do so would overly restrict our inquiry, since reference to legislative history may provide an insight which is helpful to making a judgment concerning what a statute means, and since words are necessarily inexact and ambiguity is a relative concept.15)
This court will generally construe "statutes in pari materia where two statutes *1215were enacted at the same time, or deal with the same subject matter." 16 Moreover, "ilt is an established principle of statutory construction that all sections of an act are to be construed together so that all have meaning and no section conflicts with another." 17 Because subsection .080(c) relates to, and is incorporated in, the oil and gas taxation act, AS 48.56,18 we look to AS 48.56 for guidance in determining the method for apportioning the tax base under subsection .080(c).
In particular, AS 43.56.010(c) sheds light on this issue. That provision states:
If the total value of assessed property of a municipality taxing under AS 29.45.080(c) exceeds the [225% valuation cap], the department shall designate the portion of the tax base against which the local tax may be applied.
(Emphasis added.) In referring to the "total value of assessed property," this section does not distinguish between 43.56 property and other, locally assessed property. "[TJotal value of assessed property" clearly refers to the total taxable property within the municipality.
The section then refers to the "portion of the tax base" that the municipality may tax. The "tax base" must include all of the taxable property within the municipality, and not merely the 43.56 property. It is not logical for 48.56 property alone to comprise the entire "tax base," because the statutory scheme contemplates the taxation of local, non-43.56 property.19 Based on this language, it is reasonable to read AS 43.56.010(c) to mean that when a municipality's total property value exceeds the 225% valuation cap, the entire tax base is subject to reduction, and not merely the 48.56 property. This construction of AS 48.56.010(c) suggests that AS 29.45.080(c)'s paired phrases-"full and true value of that portion of taxable property taxable under AS 48.56 as assessed by the Department of Revenue" and "the value of property otherwise taxable by the municipality"-refer to the values of the two components of "the portion of the tax base" (with "tax base" meaning total tax base) in AS 43.56.010(c). Alaska Statute 43.56.010(c) requires the Department to designate these two components as locally taxable when the total value of assessed municipal property exceeds the valuation tax cap. The first tax base component, then, referred to in the first statutory phrase of AS 29.45.080(c), is 48.56 property value; the see-ond component, referred to in the second phrase, is locally assessed property value. And, as designated by the Department under AS 43.56.010(c), each of these tax base components will reflect the pro rata reduction necessary to achieve compliance with the 225% valuation tax cap. Bullock's proposal to reduce only the 48.56 property is inconsistent with such a reading. Although we do not believe that this is the only interpretation that the statutory language will support, at the very least the language of these two provisions-AS 29.45.080(c) and AS 48.56.010(c)-ereates ambiguity. And when the meaning of a statute is ambiguous or in doubt, the Department's interpretation "is entitled to great weight." . In this case the Department's pro-rata interpretation of these statutes has been long-standing, consistent, and widely known; thus we afford it great weight.
2. The Department has long interpreted subsection .080(c) to allow for a pro-rata reduction in oil and gas property and other locally assessed property.
Since 1978 the Department of Revenue has interpreted subsection .080(c) to allow for the pro-rata reduction of both 43.56 property and locally assessed property.
In determining that there is a long-standing agency interpretation of subsection *1216.080(c), we conclude first that the Department has interpreted subsection .080(c), and second that this interpretation is long-standing.
We first determine that the Department of Revenue has, in fact, interpreted subsection .080(c) to permit municipalities to reduce total property using a pro-rata method. In 1978 the Department of Revenue sent a letter to the mayor of NSB, specifically applying the pro-rata method of the 225% formula cap to NSB's factual situation. The Deputy Commissioner of the Department of Revenue, John R. Messenger, concluded the letter by stating that the Department planned "to formalize this ruling in a form of a regulation in the near future." Although the Department never did codify the pro-rata interpretation as a formal regulation, it clearly ruled that it would "require a pro-rata reduction.20
Further evidence of the Department's long-standing interpretation comes from a « Report to the Senate Community and Regional Affairs Committee that was submitted in January 1990 by the Senate Select Advisory Committee on Municipal Taxation of Oil and Gas Properties (the Select Committee). In that report, the Select Committee requested a regulatory change to clarify the appropriate procedure when the actual tax base of a municipality exceeds the 225% cap. The report stated that "[the regulations should incorporate existing and past state practice and provide that the reduction of the > actual tax base total shall be made through a pro-rata reduction of both cil and gas property and other property within the municipality." (Emphasis added.)
The next question is whether the Department's interpretation has been long-standing. We have never specified a standard for what constitutes "long-standing." But here, the Messenger letter was written twenty-three years ago, and we conclude that twenty-three years easily qualifies as long-standing.
In addition, the Attorney General wrote a letter embracing the pro-rata interpretation. When an executive interprets legislation, that interpretation "is entitled to be given weight by the court in construing the intent of the statute."21 And the Attorney General's opinions, while not controlling, are entitled to some deference in matters of statutory construction."22 In this case, Attorney General Norman C. Gorsuch sanctioned the Department's pro-rata interpretation of the 225% cap when he wrote to the mayor of NSB in 1985 that "we have reviewed the [pro-ratal methodology and find that it comports with the method approved by the Department of Revenue for the North Slope Borough in 1978. As such, we find that it is a reasonable and defensible interpretation of the statute ." The Gorsuch letter independently approves of the pro-rata method used by NSB and Valdez. Perhaps more importantly, however, it is more evidence that the Department has, in fact, long interpreted subsection .080(c) to permit municipalities to calculate the municipal tax base using the pro-rata method.
In his argument against the Department's pro-rata interpretation, Bullock points to a 1988 letter from State Assessor Mike Wor-ley. This letter, which Worley submitted to the director of his division in the Department of Community and Regional Affairs (DCRA), concluded that subsection .080(c) required municipalities to levy against 100% of the locally assessed value. But Worley's letter simply recommended that his concerns be *1217pointed out to the Select Committee, which the senate had recently convened to review proper methods for municipal taxation of oil and gas properties. The Select Committee eventually recommended clarifying the law through legislation or regulations to conform with the existing pro-rata practice of NSB and Valdez. Furthermore, in a memorandum explaining his position to the commissioner of DCRA, Worley expressly recognized that the current method of taxation had been approved by the Department of Revenue since 1978, and he specifically acknowledged that the DCRA had no authority to alter the Department of Revenue's interpretation of the correct method of taxation: "It is not within the statutory authority of my office to take any action with regard to decisions made by other state agencies."
Moreover, we observe that in addition to being a long-standing practice of the Department, the pro-rata reduction method does not appear to conflict with the legislature's intentions. Indeed, the legislature has demonstrated continued deference to the Department's interpretation.
First, in drafting the statutes themselves, the legislature gave the Department "a generous amount of leeway in implementing these statutory schemes.23
Also, in 1982 the legislature passed an amendment to the current subsection .080(c), then subsection .045(b), in an attempt to clarify the language. The proposed change provided:
A municipality may levy and collect a tax on the full and true value of that portion of property taxable under this chapter and under AS 48.56 as assessed by the Department of Revenue which value, when combined with the value of property otherwise taxable by the municipality, does not exceed the product of 225 percent of the average per capita assessed full and true value of property in the state multiplied by the number of residents of the taxing municipality. 24
This amendment, although ultimately vetoed by the governor for unrelated reasons, specified that both other property and AS 48.56 property were to be apportioned. It therefore indicates that the legislature intended to defer to the Department's pro-rata interpretation.
Moreover, the legislature appeared to endorse the pro-rata interpretation in its letter of intent to the current subsection .080(c):
It is not the intent of the House Community and Regional Affairs Committee in adopting AS 29.53.045 as the renumbered section 29.45.080 in CSHB 72 (C & RA) to alter the substance or effect of that provision.25)
Since the "effect" of the 225% cap had been to permit NSB and Valdez to calculate their tax base using the pro-rata method, this letter of intent further evidences the legislature's intent to defer to the Department's application of subsection .080(c), which was to reduce both types of property proportionately pursuant to the Department's interpretation."26
A final piece of evidence that suggests that the legislature intended to defer to the Department's interpretation is a letter written by Senator Mike Szymanski, Chairman of the Senate Community & Regional Affairs Committee. He stated that "the present interpretation of [the 225% cap] is both appropriate and reasonable. In addition, the present system for taxing oil and gas properties is an *1218integral part of the existing mechanism for municipal funding in the state."
The Messenger letter, the Gorsuch letter, the Worley correspondence, and the Report to the Senate Community and Regional Affairs Committee all demonstrate that the pro-rata reduction method is a continuous and long-standing Department interpretation. In addition, the legislature has deferred to that interpretation at least since 1982, when it first formally addressed the issue. Thus, the Department has consistent ly interpreted subsection .080(c) since 1978, and that interpretation does not conflict with legislative intentions. We therefore conclude that the Department's pro-rata interpretation, which permits a reduction in both 48.56 property and other property, is entitled to deference.
3. The pro-rata method does not violate the requirement to assess non-oil-and-gas property at full and true value or exceed the exemptions authorized by statute.
Bullock argues that the pro-rata method fails to assess non 48.56 property at full and true value as required by AS 29.45.110(a), and exceeds the exemptions authorized by AS 48.56.010(b). But as the State points out, assessments and exemptions are different matters than inclusion in the tax base. For, in apportioning the property that is included in the tax base under subsection .080(c), all property is assessed at full and true value and reduced in equal proportion. This method of calculating the municipal tax base does not under-assess or exempt any property.
B. The 225% Limitation Does Not Apply to Taxes Imposed to Repay Bonded Indebtedness.
The second major question in this appeal is whether the tax base limitation contained in subsection .080(c) extends to the imposition of taxes for debt service under AS 29.45.100. That section provides:
The limitations provided for in AS 29.45.080-29,45.090 do not apply to taxes levied or pledged to pay or secure the payment of the principal and interest on bonds. Taxes to pay or secure the payment of principal and interest on bonds may be levied without limitation as to rate or amount, regardless of whether they are in default or in danger of default.
Since 1973 NSB has imposed taxes for the repayment of debt service on 100% of all taxable property within the municipality-both 48.56 property and "property otherwise taxable."
Alaska Statute 29.45.100 specifically states that the limitations provided for in AS 29.45.080-.090 do not apply to taxes levied to pay the principal and interest on bonds. And we stated in North Slope Borough v. Sohio Petroleum Corp.27 that the legislative history "is consistent with and distinctly supportive of a literal interpretation of [this section]." 28 We concluded in Sohio that the legislature did not intend to imply any limitations on a municipality's authority to tax for debt financing, and that no limitations should therefore be read into the statute.29 Our decision in Somio supports the conclusion that subsection .080(c)'s tax base limitation does not apply to a municipality's authority to levy taxes for debt service.
Moreover, in its Report to the Senate Community & Regional Affairs Committee, the Senate Select Advisory Committee requested "a regulation clarifying that the limits set out in AS 43.56(b), AS 48.56(c) and AS 29.45.0900, do not apply to taxation of oil and gas property for the purpose of repayment of bonded indebtedness." Also, Attorney General Norman Gorsuch emphasized that the limitations of AS 29.45.080 and .090 apply only to operating expenses. His opinion stated:
*1219AS [29.45.080(a)] in turn requires that a municipality which imposes a tax on AS 48.56 property must do so under the limitations set forth in subsection (b) and (c) of that section. These limitations, however, apply to operating expenses only and are, in effect, suspended by [AS 29.45.100].
[[Image here]]
The limitations provided for in [AS 29.45.080] or [29.45.090] do not apply to taxes levied or pledged to pay or secure the payment of the principal and interest on bonds.
[[Image here]]
This section, along with AS 29.58.180(a), authorizes taxes to pay for municipal bonds independent of the limitations of [AS 29.45.080].
[[Image here]]
The municipal tax on AS 48.56 property is limited only by [AS 29 45.080]. However, the limitations in subsections (b) and (c) of that section apply to operating revenues only. They do not apply to debt financing, which is covered by [AS 29.45.100].
(Emphasis added.)
Given our decision in Sohkio and the expressed intent of the Senate Committee and the Attorney General, we conclude that AS 29.45 .100 allows municipalities to tax 100% of all taxable property for purposes of debt service.30
v. CONCLUSION
Because we determine that the Department's pro-rata interpretation is consistent and long-standing and is not arbitrary or capricious, we AFFIRM the superior court's decision to read AS 29.45.080(c) to allow the pro-rata reduction method. Furthermore, because AS 29.45.100 specifically states that no limits apply to a municipality's authority to tax for debt financing, and because we have interpreted that provision to mean what it says, we also AFFIRM the superior court's decision that the tax base limitation contained in subsection .080(c) does not apply to taxes for the repayment of bonded indebtedness.
MATTHEWS, Chief Justice, dissents.

. Ch. 1,§ 1 FSSLA 1973.


. Those municipal limitations, contained in AS 29.45.080 and AS 29.45.090, were originally enacted AS 29.53.045 and AS 29.53.050, respectively, Ch. 1, §§ 1, 3, 4 FSSLA 1973.


. This statute was originally enacted as AS 29.53.055. See Ch. 1, § 5 FSSLA 1973. This opinion shall refer to the provisions contained in AS 29.45 repeatedly. The following table shows the current statute numbers, effective January 1, ©1986, see Ch. 74, § 12 SLA 1985, and their *1211corresponding former numbers as originally enacted in 1973;
CURRENT LAW PRIOR LAW
AS 29.45.080 AS 29.53.045
AS 29.45.090 AS 29.53.050
AS 29.45.100 AS 29.53.055


. AS 43.56.010 provides in relevant part:
(a) An annual tax of 20 mills is levied each tax year beginning January 1, 1974, on the full and true value of taxable property taxable under this chapter.
(b) A municipality may levy and collect a tax under AS 29.45.080 at the rate of taxation that applies to other property taxed by the municipality. The tax shall be levied at a rate no higher than the rate applicable to other property taxable by the municipality....
(c) If the total value of assessed property of a municipality taxing under AS 29.45.080(c) exceeds the product of 225 percent of the average per capita assessed full and true value of property in the state, to be determined by the department and reported to each municipality by January 15 of each year, multiplied by the number of residents of the taxing municipality, the department shall designate the portion of the tax base against which the local tax may be applied.
(d) A tax paid to a municipality under AS 29.45.080 or former AS 29.53.045 on or before June 30 of the tax year shall be credited against the tax levied under (a) of this section for that tax year....


. $1,125,000,000-$1,000,000,000 = $125,000,000. This figure represents only 12.5% of the total value of the 43.56 property.


. (0.5625) x ($1,000,000,000) = $562,500,000.


. See AS 43.56.010(d) ("A tax paid to a municipality under AS 29.45.080 or former AS 29.53.045 ... shall be credited against the tax levied [by the state] for that tax year."); Kenai Peninsula Borough v. State, Dep't of Community & Reg'l Affairs, 751 P.2d 14, 15 (Alaska 1988) ('The [oil and gas] taxpayer is entitled to a credit against its state tax for tax paid to a borough.").


. Matanuska-Susitna Borough v. Hammond, 726 P.2d 166, 175 (Alaska 1986).


. AS 43.56.010(c) (emphasis added).


. Matanuska-Susitna, 726 P.2d at 175-76; see also Storrs v. State Med. Bd., 664 P.2d 547, 552 (Alaska 1983), cert. denied, 464 U.S. 937, 104 S.Ct. 346, 78 LEd.2d 312 (1983) construction adopted by those responsible for administering a statute should not be overruled in the absence of 'weighty reasons.' ").


. See Matanuska-Susitna, 726 P.2d at 175.


. Id. at 176.


. Seeid.


. Borg-Warner Corp. v. Avco Corp., 850 P.2d 628, 633 n. 12 (Alaska 1993).


. State, Dep't of Natural Resources v. City of Haines, 627 P.2d 1047, 1049 n. 6 (Alaska 1981) (internal citations omitted); see also Dillingham v. CH2M Hill Northwest, 873 P.2d 1271, 1276 (Alaska 1994) ("Though we give unambiguous statutory language its ordinary and common meaning, we have rejected the 'plain meaning' rule as an exclusionary rule, and we may look to legislative history as a guide to construing a statute's words.").


. Underwater Constr., Inc. v. Shirley, 884 P.2d 150, 155 (Alaska 1994).


. In re Hutchinson's Estate, 577 P.2d 1074, 1075 (Alaska 1978).


. See AS 29.45.080(a)-(c); AS 43.56.010(b)-(d).


. See AS 29.45.080(c).


. See Wien Air Alaska, Inc. v. Department of Revenue, 647 P.2d 1087, 1093-94 (Alaska 1982) (stating that the Department of Revenue may issue a ruling by means of a letter, "a written statement issued to a taxpayer or his authorized representative ... which interprets and applies the tax laws to a specific set of facts," and that "[rlevenue rulings arise from various sources, including rulings to taxpayers, [and] technical advice to district offices").


. Flisock v. State, Div. of Retirement & Benefits, 818 P.2d 640, 645 (Alaska 1991).


. See National Bank of Alaska v. Univentures, 824 P.2d 1377, 1381 (Alaska 1992); Carney v. State, Bd. of Fisheries, 785 P.2d 544, 548 (Alaska 1990).


. Matanuska-Susitna Borough v. Hammond, 726 P.2d 166, 181 (Alaska 1986) (addressing Department's methods for determining "population" under the current AS 29.45.080).


. House Committee Substitute Committee for Senate Bill (H.C.S.C.S.S.B.) 180, 12th Leg., 2nd Sess. (1982) (emphasis added to highlight change).


. 1985 House Journal at 600.


. Moreover, we cited the above letter of intent in Matanuska-Susitna to support our conclusion that the legislature intended to adopt pre-existing administrative interpretations when it re-adopted AS 29.45.080 without change. See 726 P.2d at 176 n. 19.


. 585 P.2d 534 (Alaska 1978).


. Id. at 543 (interpreting AS 29.53.055 before it was renumbered to AS 29.45.100).


. See id. at 541.


. The legislative intent expressed in similar statutes supports this interpretation as well. See AS 44.85.005 ("The legislature finds that (1) the rapid growth of municipalities in the state and the incorporation of new municipalities has created a demand for capital improvements that can only be met by these municipalities borrowing money through the issuance of bonds or notes."); AS 44.85.010(a) (""It is the policy of the state (1) to foster and promote by all reasonable means the provision of adequate capital markets and facilities for borrowing money by municipalities in the state to finance capital improvements or for other authorized purposes, to assist these municipalities in fulfilling their capital needs and requirements by use of borrowed money within statutory interest rate or cost of borrowing limitations, to the greatest extent possible to reduce costs of borrowed money to taxpayers and residents of the state, and equally to encourage continued investor interest in the purchase of bonds or notes of municipalities as sound and preferred securities for investment; (2) to encourage, municipalities to continue their independent undertakings and financing of capital improvements and other authorized purposes.").